NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              APR 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DELSON GROUP, INC, a Delaware                    No. 12-16809
corporation,
                                                 D.C. No. 3:12-cv-02358-JSW
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

GSM ASSOCIATION, a British nonprofit
organization and GSMA LTD, a Georgia
nonprofit corporation,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                      Argued and Submitted January 17, 2014
                            San Francisco, California

Before: ALARCÓN, TALLMAN, and IKUTA, Circuit Judges.

       Delson Group, Inc. appeals from the district court’s order dismissing

Delson’s trademark action against GSM Association. We have jurisdiction under

28 U.S.C. § 1291.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not err in dismissing GSM’s complaint as a collateral

attack against a judgment rendered by a Georgia district court. Although a district

court may entertain such an attack, they are “disfavored.” F.D.I.C. v. Aaronian, 93
F.3d 636, 639 (9th Cir. 1996). Accordingly, “[c]ourts of appeals review with

deference a [nonrendering] court’s decision to defer to the rendering court.” Id. In

a similar context, we have instructed that “considerations of comity and orderly

administration of justice demand that the nonrendering court should decline

jurisdiction of such an action and remand the parties for their relief to the rendering

court.” Lapin v. Shulton, Inc., 333 F.2d 169, 172 (9th Cir. 1964). The district

court therefore did not abuse its discretion by following these instructions.

      Relying on Supreme Court dicta, Delson urges that a district court has no

discretion to dismiss a collateral attack premised on the rendering court’s alleged

lack of personal jurisdiction. The Supreme Court has never squarely held as much,

and our own precedent weighs against such a conclusion. See Treadaway v.

Academy of Motion Picture Arts & Sciences, 783 F.2d 1418, 1422 (9th Cir. 1986)

(“When a court entertains an independent action for relief from the final order of

another court, it interferes with and usurps the power of the rendering court just as

much as it would if it were reviewing that court's equitable decree. Although




                                          2
justice may occasionally demand that sort of interference, the identification of

those rare situations is committed to the sound discretion of the district court.”)

      Nor did the district court err in construing Delson’s complaint as an action

seeking relief from the judgment of another court. The Georgia district court

enjoined Delson from using the terms “Mobile World Congress” and “World

Mobile Congress” to promote its events, while Delson’s California action alleged

that GSM had violated Delson’s trademark as to the same terms. Because a

“request for a declaration that a prior order of the [Georgia district court] is null

and void” is “at the heart of [Delson’s] complaint,” the district court did not abuse

its discretion in construing Delson’s complaint as an independent action seeking

relief from the judgment of another court. Treadaway, 783 F.2d at 1421; see also

Aaronian, 93 F.3d at 639 (“The label affixed to the motion will not dictate the

outcome of the [nonrendering] court’s decision.”).

      AFFIRMED.




                                           3